DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7,9-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
As of Claim 1: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 1 that includes, “a processing circuit configured to extract color data from the image data, and to extract depth data from the image data, wherein
the first photodiode and the second photodiode are formed in a silicon substrate,
a first deep trench isolation (DTI) is between the first photodiode and the second photodiode, the third photodiode and the fourth photodiode are formed in the silicon substrate, and a second DTI is between the third photodiode and the fourth photodiode, and the first pixel further includes a first transfer transistor connected to the first photodiode, and configured to receive a first transfer control signal; and a second transfer transistor connected to the second photodiode, and configured to receive a second transfer control signal, wherein an integration time determined according to the first transfer control signal differs from an integration time determined according to the second transfer control signal.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanji (US 5,485,204) discloses (fig. 5) a solid-state imaging device (solid state image sensor), comprising: a pixel addition section (2) configured to add (summing) by setting based on first addition regions of pixel signals (charges) of a first color component (green) of two or more pixels (9) of a plurality of pixels (9) being set, at regular intervals from second addition regions of pixel signals (charges) of a second color component (red) and a third color component (blue) of the two or more pixels (9) of the plurality of pixels (9), wherein the plurality of pixels (9) are arranged in a two-dimensional array (matrix), wherein an output position of the pixel signals (charges) of the color component (green) in each of the first addition regions and the second addition regions corresponds to a gravity center (P1 or mass center) of the respective pixel signals (charges) of the two or more pixels (9) in each of the first addition regions and the second addition regions, wherein the pixel addition section (2) is further configured to add (summing) the pixel signals (charges) of the two or more pixels (9) of the plurality of pixels (9) in each of the first addition regions and the second addition regions at the corresponding output position (8), (column 3, lines 36-67, column 4, lines 1-41). Tanji (fig. 5) the solid-state imaging device (solid state image sensor) wherein each pixel (9) of 

Yamanaka et al (US 5, 760, 832) discloses (fig. 18) wherein the gravity centers (lower right direction) of each of the second addition regions of the second color component (red) and the third color component (blue) are shifted (offset) from the gravity centers (lower right direction) of each of the first addition regions of the first color component (green) by 1/2 (PH/2 & PV/2) of an interval between the gravity centers (lower right direction) of each of the first addition regions of the first color component (green), (column 2, lines 44-67).
Ichikawa et al. (US 2013/0341750 A1) teaches an electronic apparatus which make it possible to enhance output resolution in the solid-state imaging device performing color separation in a substrate depth direction (See ¶¶0001,0010).
TAM et al. (US 2008/0247670 A1) teaches Turning again to FIG. 1, the first color component 15 of the MCI 5 is obtained in a first step 10. This step may involve, for example, receiving a digital video signal, identifying therein pixels corresponding to one image frame, wherein each pixel has three or more values associated therewith identifying pixel's color and brightness, and extracting pixel values C1(n,m) of the first color component of the MCI 5, which may form a 2D array C1 of the pixel values C1(n,m), where integers n and m are pixel row and column counters in a respective gray-scale image. Alternatively, this step may involve reading an image file from computer-readable memory to obtain the MCI 5, and performing video signal processing to extract therefrom the first color component 15 of the MCI 5. The depth map 25 is obtained in a step 20 from the first color component 15 of the MCI 5 by assigning depth values to pixels of the MCI 5 based on values of the first color component 15 for respective pixels. In some embodiments, this 
Komatsu et al. (US 2016/0080727 A1) teaches the signal processing section 13 generates a plurality of color planes corresponding to color filters from a taken image such that the resultant image is suitable for depth measurement, and temporarily accumulates the color planes in the memory 15. For example, when the taken image is a color image in a Bayer array, pixels of the same color filter are extracted to generate four color planes. Specific data formats for color images and color planes are not particularly limited. In this case, two green planes (G planes) may be integrated together or one of the two green planes may be selected, to obtain three color planes in R, G, and B. Alternatively, RGB color planes may be utilized which are generated by a demosaicing process. In color planes generated by the demosaicing process, a difference in brightness associated with the transmittance of the color filter and white balance are adjusted (See ¶0035).
			Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697